nA CB OH OND

oOo CO NS DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

DAVID L. ANDERSON (CABN 149604) FILED
United States Attorney
MAR 13 2020

HALLIE HOFFMAN (CABN 210020)

Chief, Criminal Division CLERK Le DS ONG
NORTHERN DISTRICT OF CALIFORNIA

RAVI T. NARAYAN (IABN AT0011948)

ANDREW M. SCOBLE (CABN 124940)

Assistant United States Attorneys

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7369

FAX: (415) 436-7234
Ravi.Narayan@usdoj.gov

Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) CASE NO. CR 19-0280 RS
)
Plaintiff, ) UNITED STATES’ APPLICATION AND
) [PROPOSED] ORDER FOR UNSEALING OF
v. ) SUPERSEDING INDICTMENT
)
ROGELIO BELLOSO ALEMAN, et al., )
)
Defendants. )
)

 

 

 

The United States, through undersigned counsel, respectfully moves this Court to unseal the
superseding indictment in the above-captioned matter. On February 18, 2020, a grand jury returned a
superseding indictment charging seventeen defendants with various racketeering-related and firearms
charges, including alleged violations of 18 U.S.C. § 1962(d), 18 U.S.C. §§ 1959(a)(3) and (a)(5), and 18
U.S.C. § 924(c). On the same day, the Court ordered that the superseding indictment be sealed, finding
that sealing was appropriate in order to prevent flight and ensure the safe apprehension of defendants.

As of March 12, 2020, all named defendants in the superseding indictment are in custody, and
/]

/}

UNSEALING APP. AND [PROPOSED] ORDER 1
CR 19-0280 RS

 
10
11
12

14
15
16
17
18
19
20
21
a
23
24
25
26
27
28

 

 

their initial appearances on the superseding indictment are scheduled for March 13, 2020. Given these

developments, the government respectfully that the superseding indictment be unsealed.

DATED: March 12, 2020 Respectfully submitted,

DAVID L. ANDERSON
United States Attorney

(XMS.

ANDREW M. SCOBLE
RAVI T. NARAYAN
Assistant United States Attorneys

 

[PROPOSED] ORDER
On the motion of the United States, and good cause appearing, the Court HEREBY ORDERS

that the superseding indictment in the above-captioned matter be unsealed.
IT IS SO ORDERED.

DATED: 9-\2- C0v° AeA D Ly

HON. JACQUELINE SCOTT CORLEY
United States Magistrate Judge

UNSEALING APP. AND [PROPOSED] ORDER 2
CR 19-0280 RS

 
